Case 3:18-cv-01473-JPG Document 91 Filed 05/03/21 Page 1 of 12 Page ID #637




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 ANTRELL TEEN, #Y35968,                             )
                                                    )
                Plaintiff,                          )
                                                    )
 vs.                                                )        Case No. 18-cv-01473-JPG
                                                    )
 DEBORAH HALE,                                      )
                                                    )
                Defendant.                          )

                                MEMORANDUM & ORDER

GILBERT, District Judge:

       This matter comes before the Court on Plaintiff Antrell Teen’s Motion for Reconsideration

(Doc. 84) of Order Dismissing Case (Doc. 82) and Judgment (Doc. 83) entered March 31, 2021.

In the motion for reconsideration, which was filed just one week after entry of the judgment, Teen

seeks to have the Court’s dismissal of this case and corresponding judgment reconsidered. For the

reasons set forth below, the Court states that it would GRANT in part and DENY in part the

motion for reconsideration (Doc. 84), if the Seventh Circuit Court of Appeals were to remand

for that purpose.

                                         JURISDICTION

       Before addressing the post-judgment motion, the Court must first consider whether it has

jurisdiction to do so. The Court entered an Order Dismissing Case (Doc. 82) and Judgment

(Doc. 83) on March 31, 2021. Teen filed a motion for reconsideration on April 7, 2021. (Doc. 84).

While the motion for reconsideration was still pending, Teen filed a notice of appeal on

April 16, 2021. (Doc. 85).

       A notice of appeal normally “divests the district court of its control over those aspects of

the case involved in the appeal.” Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 58

                                                1
Case 3:18-cv-01473-JPG Document 91 Filed 05/03/21 Page 2 of 12 Page ID #638




(1982); accord May v. Sheahan, 226 F.3d 876, 879 (7th Cir. 2000). If a party prematurely files a

notice of appeal before the court has acted on a timely-filed Rule 59(e) motion (or a Rule 60 motion

filed within 28 days after entry of the judgment), like Teen did in this case, the notice of appeal

becomes effective only after entry of the order disposing of that motion. FED. R. APP. P.

4(a)(4)(B)(i); see Katerinos v. United States Dep’t of Treasury, 368 F.3d 733, 737 (7th Cir. 2004).

Until that time, “the appeal is suspended—dormant—unripe.” See Florian v. Sequa Corp., 294

F.3d 828 (7th Cir. 2002) (citing FED. R. APP. P. 4(a)(4)(A)(iv), (B)(i)).

          Despite the fact that Teen filed a notice of appeal, the Court still has jurisdiction to decide

the pending motion for reconsideration. Further, Rule 62.1(a) of the Federal Rules of Civil

Procedure grants this Court the authority to “(1) defer considering the motion; (2) deny the motion;

or (3) state either that it would grant the motion if the court of appeals remands for that purpose or

that the motion raises a substantial issue.” Id. The Court takes the second and third course of

action.

                                             BACKGROUND

          The underlying case was severed from a civil rights action that Teen brought pursuant to

42 U.S.C. § 1983 for miscellaneous constitutional deprivations at St. Clair County Jail (“Jail”).

See Teen v. John Doe #1, Case No. 18-cv-992-JPG (S.D. Ill.). Relevant to this case, Teen alleged

that St. Clair County Jail Nurse Deborah Hale retaliated against him for filing lawsuits against the

nursing staff by responding to his complaints of a toothache with deliberate indifference while he

was a prisoner at the Jail from December 2017 through July 2018. This case focuses on two claims

against Nurse Hale: Count A - an Eighth Amendment deliberate indifference claim against Nurse

Hale for denying Teen access to dental care from December 2017 through 2018; and Count B - a




                                                    2
Case 3:18-cv-01473-JPG Document 91 Filed 05/03/21 Page 3 of 12 Page ID #639




First Amendment claim against Nurse Hale for denying Teen access to dental care in retaliation

for filing a lawsuit against her and other nursing staff. (See Docs. 1-3).

       Nurse Hale moved for summary judgment on March 19, 2020. (Doc. 52). She sought

dismissal of Count A because the undisputed facts demonstrated no deliberate indifference on her

part to Teen’s dental needs. She sought summary judgment on Count B because the facts showed

that Nurse Hale did not violate Teen’s First Amendment rights by retaliating against him. (Id.).

       Teen opposed the summary judgment motion. (See Doc. 61). He omitted responses to

most of Nurse Hale’s proposed findings of fact and instead offered a new set of facts. (Id.). Many

pertained to events that occurred before the relevant time period and formed the basis of another

lawsuit against the Jail’s nursing staff, including “Nurse Deborah.” See Teen v. Nichols, No. 18-

cv-00013-JPG (S.D. Ill.) (Doc. 6). All claims against Nurse Deborah were dismissed without

prejudice from that action, and Teen did not reassert them in the prior case or in this action. Id.

       Teen also devoted considerable attention to his interactions with Nurse Bonnie in

May 2018. (Doc. 61, ¶ 9; Doc. 62, ¶¶ 9-10). He repeatedly complained of dental issues to this

nurse and claims she failed to schedule a dental appointment on his behalf. (Id.). For whatever

reason, Teen did not name Nurse Bonnie as a defendant in this action—only her supervisor,

Deborah Hale.

       Even by Teen’s own account, Nurse Hale’s involvement in his care between December

2017 and July 2018 was very limited. From December 2017 until April 2018, he refers to virtually

no involvement on her part. In mid-May 2018, Nurse Hale was instructed to schedule Teen for a

dental appointment upon receipt of a new health services request form, after he complained about

his dental issues to a high-ranking official in connection with an unrelated grievance. At the

official’s direction, Teen then submitted a health services request form to another individual, Anita



                                                  3
Case 3:18-cv-01473-JPG Document 91 Filed 05/03/21 Page 4 of 12 Page ID #640




Sprockett, for delivery to Nurse Hale. It is unclear whether the form ever reached Nurse Hale, and

it is of no consequence. Teen was scheduled for an appointment with a nurse (not Nurse Hale)

one day later. At the appointment, he was provided with an examination, referral paperwork for

his completion and return, and Tylenol and amoxicillin for pain and infection. When he returned

the referral paperwork, Teen was scheduled for an appointment with an offsite dentist on June 6,

2018 to occur on July 11, 2018.         Although Teen asserted that Nurse Hale scheduled this

appointment, the referral form listed Dr. Larson, not Nurse Hale. And, although he made

subsequent non-emergency complaints about his dental issues in June 2018, they were handled by

non-parties, not Nurse Hale.

       For the first time on July 2, 2018, Nurse Hale addressed a non-emergency health services

request form that Teen submitted one day earlier. (Doc. 53, ¶ 16). In it, Teen stated, “Need tooth

pulled, extreme pain. Need an endless supply of pain pills.” (Id.). Nurse Hale noted that Teen

was referred to the Jail’s physician for treatment until he could be seen by an outside dentist. (Id.).

At the time, Teen was scheduled to meet with a dentist on July 11, 2018, just after the holiday

weekend. (Id. at ¶ 18; Doc. 61, ¶ 16; Doc. 62, ¶ 16). He was provided with Tylenol and amoxicillin

in the meantime. (Doc. 52, ¶ 17; Doc. 61, ¶ 15; Doc. 62, ¶ 15).

       Teen received dental treatment as scheduled at Familia Dental on July 11, 2018, and Nurse

Hale was listed as the contact person on his paperwork. (Doc. 53, ¶ 18; Doc. 61, ¶ 16; Doc. 62, ¶

16). When Teen returned from the appointment, the Jail’s physician prescribed him a special “soft

dental diet,” pain medication, and antibiotics. (Doc. 53, ¶ 19). Teen complained that he was sent

to his cell without gauze and medication, and he blames Nurse Hale because she was one of at

least three medical staff on duty at the time. (Id.). After complaining to correctional officers, not

Nurse Hale, Teen received medication seven hours later and gauze the next day. (Id.).



                                                  4
Case 3:18-cv-01473-JPG Document 91 Filed 05/03/21 Page 5 of 12 Page ID #641




         The Court found that no genuine issues of material fact precluded summary judgment in

favor of Nurse Hale on the claim of deliberate indifference to Teen’s dental needs. (Doc. 82). The

fact that Nurse Hale was instructed to set up a dental appointment for Teen in mid-May did not

amount to deliberate indifference, particularly in light of the fact that Teen delivered his requests

for dental care to another person and was examined and treated the following day and referred for

a dental appointment in early June 2018. Nurse Hale’s role in Teen’s treatment was instead limited

to early July 2018. Her response to one of Teen’s complaints on July 2, 2018, her name as a

contact for Familia Dental during his treatment on July 11, 2018, and her presence at the Jail

following Teen’s return from treatment the same day did not amount to deliberate indifference.

It appears that Teen instead named the nurse as a defendant based on her supervisory role at the

Jail, which is not enough to support a claim against the nurse at all, let alone one that survives

summary judgment. The doctrine of respondeat superior is not recognized under Section 1983.

Therefore, Nurse Hale’s leadership role, alone, did not give rise to liability for anyone else’s

misconduct. The Court further found that the retaliation claim was utterly undeveloped, arose

from bald assertions of retaliation unsupported by facts, and suggested no causal link between his

prior lawsuits and any denial of dental care.

       After considering the submissions of both parties, the Court granted Nurse Hale’s motion

for summary judgment and dismissed both claims against her with prejudice. (Docs. 82 and 83).

Plaintiff’s motion for reconsideration followed a week later. (Doc. 84).

                                MOTION FOR RECONSIDERATION

       Teen seeks reconsideration of the Order Dismissing Case and Judgment. (Docs. 82-84).

He claims that he was unable to present facts sufficient to overcome summary judgment because

Nurse Hale did not comply with Magistrate Judge Mark Beatty’s Order, dated October 10, 2019,



                                                 5
Case 3:18-cv-01473-JPG Document 91 Filed 05/03/21 Page 6 of 12 Page ID #642




compelling certain discovery responses. (Id. at 2). Teen maintains that Nurse Hale provided

evasive and incomplete responses to his written discovery requests seeking the nurse’s job duties,

daily activities, and role in scheduling off site appointments. She also failed to produce a copy of

all electronically submitted sick call requests addressing dental issues. Had he received complete

discovery responses, Teen believes he would have been able to demonstrate the nurse’s direct

personal involvement in a deprivation of his constitutional rights by showing the nurse’s awareness

of his dental issues, her deliberate indifference to them, and the emergency nature of his requests

after returning from the dentist. Teen states that he filed a document that “resembles rule 37

provisions” to address this discovery dispute on February 25, 2020. Along with his motion for

reconsideration, Teen also submitted a copy of the deposition transcript of Brandy Nichols taken

in another case on November 13, 2020.

                                 APPLICABLE LEGAL STANDARD

       The motion for reconsideration, which was filed within 28 days of the Order Dismissing

Case (Doc. 82) and Judgment (Doc. 83), is governed by Rule 59(e) of the Federal Rules of Civil

Procedure. Under Rule 59(e), the Court has an opportunity to correct its own manifest errors of

law or fact and to consider newly-discovered material evidence. See Moro v. Shell Oil Co., 91 F.3d

872, 876 (7th Cir. 1996).      See also Sigsworth v. City of Aurora, 487 F.3d 506, 511-12

(7th Cir. 2007) (citing LB Credit Corp. v. Resolution Trust Corp., 49 F.3d 1263, 1267

(7th Cir. 1995) (“[A] Rule 59(e) motion must clearly establish either a manifest error of law or fact

or must present newly discovered evidence.”) (internal quotations omitted). The Seventh Circuit

has made it clear, however, that the rule “does not provide a vehicle for a party to undo its own

procedural failures, and it certainly does not allow a party to introduce new evidence or advance

arguments that could and should have been presented to the district court prior to the judgment.”



                                                 6
Case 3:18-cv-01473-JPG Document 91 Filed 05/03/21 Page 7 of 12 Page ID #643




Moro, 91 F.3d at 876; Cassie National de Credit Agricole v. CBI Industries, Inc., 90 F.3d 1264,

1270 (7th Cir. 1996) (“Reconsideration is not an appropriate forum for rehashing previously

rejected arguments or arguing matters that could have been heard during the pendency of the

previous Motion.”). Rule 59(e) authorizes relief only in “exceptional cases.” Willis v. Dart, 671

Fed. App’x 376, 377 (7th Cir. 2016) (quoting Gonzalez–Koeneke v. W., 791 F.3d 801, 807 (7th

Cir. 2015); Heyde v. Pittenger, 633 F.3d 512, 521 (7th Cir. 2011)). See also Sigsworth, 487 F.3d

at 511-12.

                                            DISCUSSION

       Rule 59(e) cannot be used to circumvent deadlines for litigation contained in the scheduling

order, the procedures that govern litigation, or the scope of discovery. Teen’s belated “notice”

represents his attempt to do all three. (Doc. 50). Although this Court would, out of an abundance

of caution, grant the motion for reconsideration only to address the “notice” as a third motion to

compel, the Court would deny the discovery motion and leave the Order Dismissing Case

(Doc. 82) and Judgment (Doc. 83) unchanged.

       According to the Scheduling and Discovery Order entered April 17, 2019, the parties’

deadline to complete all discovery was February 18, 2019. (Doc. 25). Teen filed his “notice” of

non-compliance a week after this deadline expired. (Doc. 50). Given that Teen did not identify

the “notice” as a “motion to compel,” the Court did not treat it as such. Had he intended it to serve

that purpose, Teen could have requested court action on the “notice” in writing or at the status

conferences that occurred in October 2020 or January 2021. (See Docs. 70 and 73). Teen failed

to do so.

       In the motion for reconsideration, Teen now claims that he might have obtained the

information necessary to survive summary judgment had the Court addressed the “notice” as a



                                                 7
Case 3:18-cv-01473-JPG Document 91 Filed 05/03/21 Page 8 of 12 Page ID #644




motion to compel and ordered disclosure of certain additional information. If remanded for that

purpose, the Court would grant the motion for reconsideration, only to the extent that it would

construe the “notice” as a third motion to compel and address the motion. However, the Court

would deny the third motion to compel against the following backdrop.

        Teen served Nurse Hale with several sets of written discovery during the course of

litigation.   On July 30, 2019, he filed a motion to compel responses to certain written

interrogatories and requests for production of documents. (Doc. 32). Following a hearing on the

motion on October 10, 2019, Magistrate Judge Beatty entered an Order granting in part and

denying in part the motion. (Doc. 37).

        Nurse Hale was ordered to confirm that all sick call records were produced and file a notice

of compliance listing all steps taken to ensure that the records were produced. As to Plaintiff’s

Interrogatory/Requests No. 1 and 2 (i.e., seeking Nurse Hale’s job description and job duties),

Nurse Hale was ordered to produce a copy of her job description.                  As to Plaintiff’s

Interrogatory/Request No. 3 (i.e., seeking the names, titles, and duties of other staff members who

scheduled inmate medical and dental appointments outside the Jail), Nurse Hale was also ordered

to supply the requested information for the relevant time period. As to Plaintiff’s

Interrogatory/Request No. 4 (i.e., seeking the names, titles, and duties of staff members responsible

for responding to, investigating, and deciding inmate sick call requests), the Court denied Teen’s

motion to compel a response. (Id.). Teen’s separate motion to serve additional interrogatories

(Doc. 34) was also denied. (Id.).

        On October 25, 2019, Nurse Hale filed a Notice of Compliance in which she confirmed her

production of additional discovery responses and documents. (See Doc. 40). This included a copy




                                                 8
Case 3:18-cv-01473-JPG Document 91 Filed 05/03/21 Page 9 of 12 Page ID #645




of her job description and a list of her efforts to secure additional sick call requests that may have

been in the possession of a third party. (Id.). Plaintiff made no objection to the Notice.

       Teen then filed a second motion to compel on January 17, 2020. (Doc. 44). In it, he claims

that Nurse Hale needed to produce a copy of her job description, specifically as it pertains to certain

duties he identified therein (e.g., scheduling appointments for detainees, handling the sick call

process, assuring inmates are scheduled to see the doctor, etc.). Along with the second motion to

compel, Teen provided a copy of the job description Nurse Hale produced in compliance with

Magistrate Judge Beatty’s Order compelling her to produce her job description. (See id.).

       The Court denied the motion, after pointing out that Teen failed to certify any efforts to

resolve this second discovery dispute informally before seeking the Court’s assistance, as required

by Rule 37 of the Federal Rules of Civil Procedure. (Doc. 48). In addition, he could not use a

motion to compel to serve new discovery requests on Nurse Hale. (Id.). (Had the Court reached

the merits of this motion, the Court would have simply denied it because Nurse Hale did, in fact,

produce a copy of her job description—which Teen attached to the motion—and that was all the

Court required Nurse Hale to do in the Order Compelling Discovery entered October 10, 2019.)

       After the close of discovery on February 27, 2020, Teen filed his “notice” of “Defendant’s

Failure to Comply” in which he again objected to Nurse Hale’s production of her job description

without an attendant description of her specific role in the sick call process—which Teen said was

his “motivating question” when he propounded the discovery. (Doc. 50). He also objected to

Nurse Hale’s failure to produce sick call requests. (Id.). He offered no additional explanation of

this objection.

       Although Nurse Hale responded to the “notice,” the Court did not treat it as a motion to

compel discovery, and Teen never sought court action on the “notice” even at a status conference



                                                  9
Case 3:18-cv-01473-JPG Document 91 Filed 05/03/21 Page 10 of 12 Page ID #646




on the matter in October 2020 and January 2020. (Docs. 70 and 73). He only now argues that

complete responses to his written discovery would have allowed him to obtain the information and

evidence necessary to survive summary judgment. (Doc. 84).

       The notice provides no basis for a finding that Nurse Hale failed to comply with the Order

Compelling Discovery or, in doing so, stopped Teen from gathering the very information he

needed to establish her role in a constitutional deprivation. In Magistrate Judge Beatty’s Order

compelling discovery, Nurse Hale was ordered to produce a copy of her job description. (Doc. 37).

Nurse Hale produced a copy of her job description, and Teen attached it to the Second Motion to

Compel. (Doc. 44, p. 4). To the extent this job description did not address Teen’s motivating

question, Nurse Hale was not required to do so. This would require her to guess what his

motivation was and respond to that motivation, instead of the actual interrogatory or request for

production of documents. The Court would thus deny Teen’s “notice” if construed as a third

motion to compel additional information from Nurse Hale.

       Teen’s objection to the sick call requests that were/were not produced is too vague to

address. (See Doc. 50, p. 1). He complains that the sick call requests were not timely produced

with other initial disclosures. (Id.). It is unclear whether he objects to sick call requests that may

have been withheld altogether, produced in a timely manner but were incomplete, or produced late.

Because Teen’s objection is too vague, the Court would deny Teen’s “notice” if construed as a

third motion to compel sick call requests.

       Teen’s attempt to use the “Notice” to propound additional interrogatories or expand the

scope of discovery would be denied. The Court already considered and denied a request to serve

additional interrogatories. (Docs. 34 and 37). Teen did not make another motion to this effect.




                                                 10
Case 3:18-cv-01473-JPG Document 91 Filed 05/03/21 Page 11 of 12 Page ID #647




He cannot accomplish the same goal by seeking an Order compelling discovery responses to

written discovery not yet served or addressed.

       Rule 59(e) also provide no vehicle for presenting evidence that was available before entry

of the Judgment. This information would not be considered “newly-discovered,” even if Teen

located it after entry of the Judgment. Teen’s reference to a voluminous deposition transcript of

Brandy Nichols, taken in connection with another matter in November 2020, provides no grounds

for reopening this case. He offers little explanation as to why it should. He simply provides a

complete copy of a 115-page deposition along with his motion for reconsideration. (Doc. 84, pp.

9-124). The deposition was taken in connection with the prior action (Case No. 18-cv-00013-JPG)

and is not considered “newly-discovered” evidence, given that it was taken before the Court issued

the Order Dismissing Case (Doc. 82) and Judgment (Doc. 83) almost five months later. If the

transcript contained information relevant to his claims in this case, Teen should have presented it

before entry of Judgment. Having failed to do so, the Court will not consider the transcript at this

time. This deposition transcript provides no basis for granting the motion for reconsideration.

       Upon review of the Order Dismissing Case (Doc. 82) and Judgment (Doc. 83) and the

submissions of the parties on summary judgment, the Court finds no error of law or fact that

precludes summary judgment in favor of Nurse Hale and no newly-discovery evidence warranting

further review of this matter.

                                           DISPOSITION

       For the reasons set forth herein and pursuant to Rule 62.1(a)(2) and (3), Fed. R. Civ. P., the

Court would GRANT in part and DENY in part the Motion for Reconsideration of Order

Dismissing Case and Judgment (Doc. 84). If remanded by the Seventh Circuit Court of Appeals

for that purpose, the Court would GRANT the Motion for Reconsideration (Doc. 84), only to the



                                                 11
Case 3:18-cv-01473-JPG Document 91 Filed 05/03/21 Page 12 of 12 Page ID #648




extent that it would construe the “Notice” (Doc. 50) filed February 27, 2018, as a Third Motion to

Compel and deny the same, and DENY in part the Motion for Reconsideration (Doc. 84), to the

extent Teen seeks to overturn any aspect of the Order Dismissing Case (Doc. 82) or Judgment

(Doc. 83).

       IT IS SO ORDERED.

       DATED: 5/3/2021                              s/J. Phil Gilbert
                                                    J. PHIL GILBERT
                                                    United States District Judge




                                               12
